DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second input and the common signal pathway (e.g. claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 13, 15-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash (US 2011/0208179) in view of Penny (US 2011/0121735).
Regarding claims 1, 4, 17 and 20, Prakash discloses an electrosurgical apparatus (figure 2) comprising an RF generator (202), a microwave generator (206), a probe (fig. 1) and a feed structure connecting to the generators (any number of elements including 204, 208 and 210 in fig. 2). The RF and microwave generators include physically distinct channels (fig. 2). The feed structure includes a combining circuit (210). The microwave channel includes an isolator, but does not specifically disclose the use of a waveguide isolator. However, the use of waveguide isolators is fairly common in the art and Applicants have not disclosed any unexpected results from the use of a waveguide isolator. Further, Prakash teaches that the particular type of isolator is not important (“any suitable device” paragraph [0029]). Penny discloses a medical device and teaches the use of a waveguide isolator for microwave frequencies (fig. 13, starting at [0128]). The waveguide isolator of Penny (fig. 13) includes conductive input (268A), a conductive output (268) and a DC isolation barrier (294) which can be considered a rigid insulating spacer element that is mounted between parts of the waveguide. The output of the common signal pathway is coaxial, having signal conductor and a ground conductor (e.g. fig. 4a of Prakash). The feed structure includes a “capacitive structure” (provided by the DC isolation barrier) between the ground conductor of the output of the common signal and the conductive input section of the waveguide isolator to inhibit coupling of RF energy and leakage of microwave energy (fig. 13 of Penny). While the device of Prakash-Penny does not specifically discuss leakage of microwave energy, even the configuration as shown will “inhibit” leakage relative to an open configuration (within the breadth of the claim language). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to use any suitable isolator in the device of Prakash, including the waveguide isolator of Penny, which would isolate the patient from the microwave generator. The claim recites that the waveguide isolator functions to isolate the microwave channel from RF energy: this is a functional limitation which can be performed by Prakash-Penny.
Regarding claim 13, the device of Prakash-Penny does not disclose that the combination circuit is floating with respect to the generators. However, Prakash does disclose that any particular isolation circuit can be used, including ones that result in floating ([0029]). Further, isolation between generators and the patient is ubiquitous in the art for patient safety, and Applicants have not disclosed how the use of floating elements produces unexpected results. Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to provide the combination circuit with a floating connection to the generators to ensure patient safety.
Regarding claim 15, all the elements are located in a housing (28, fig. 1) and the probe is connectable to a port formed in the housing (via 16, fig. 1).
Regarding claim 16, while the device of Prakash-Penny does not specifically disclose that the output port has an insulating sleeve, it would clearly be dangerous to people and to the device if the internal circuitry could communicate electrically with the external environment in an uncontrolled manner. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to insulate the internal circuitry of Prakash-Penny from the external environment in order to prevent harm or undesirable behavior by the device. Whatever insulating element surrounds the cable so as to prevent contact while attached to the housing can be considered an insulating sleeve. 

Claims 2 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash and Penny, further in view of Hancock (US 2010/0168727).
Regarding claim 2 and 18, while the device of Prakash-Penny discloses that the capacitive structure is formed by the DC isolation barrier, there is no microwave choke. However, Hancock teaches that a microwave choke can be used to prevent leakage ([0164]). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Prakash-Penny to include a choke positioned anywhere, including on the input section of the waveguide isolator, that would prevent leakage as taught by Hancock.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5 and 7-20 are rejected (or would be rejected in the case of the withdrawn claims) on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 and 18-21 of U.S. Patent No. 10,080,609. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the pending claims are recited by the patented claims, which recite additional elements.

Allowable Subject Matter
Claims 3, 5 and 19 will be objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the double patenting issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter in claims 3 and 19:  While combination RF/microwave generators are known in the art, there are none with the features of claims 1/17 which further employs a capacitive structure formed from a DC isolation barrier as described which further includes an annular channel positioned axially from the distal end of one of the sections of the waveguide isolator which acts as a choke, where the capacitive structure functions to inhibit coupling of RF energy and leaking of microwave energy. 
The following is a statement of reasons for the indication of allowable subject
matter in claim 5: While combination RF/microwave generators are known in the art, there are none with the features of claim 1 including a capacitive structured formed from a DC isolation barrier which further includes a rigid insulating spacer mounted between sections of the waveguide isolator and an insulating film mounted on a portion of one of the sections at a junction with the rigid insulating spacer element, where the capacitive structure functions to inhibit coupling of RF energy and leaking of microwave energy. Claim 6 depends from claim 5.

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive for several reasons.
First, Applicant argues the rejection is improper because the DC isolation barrier and the capacitive structure “are independent features” (page 15 of the remarks). This position on the relationship between those elements is contradicted by the description of the invention in the specification and in the claims. Claim 2, for example, expressly requires that the DC isolation barrier be part of the capacitive structure and the specification states “in a preferred embodiment the capacitive structure may be provided by the DC isolation barrier” (paragraph [0029] of the PGPUB). Applicant’s own statements are the reason why the rejection takes the articulated position and it is noteworthy that the arguments do not point to any part of the application for support, instead relying on a very literal interpretation of the claims. The best possible outcome of this line of argument is substantial rejections under 35 U.S.C. 112 because, if persuasive, they suggest that the claims are either indefinite or they are not supported by the written description or are not enabled by the specification. That is, it is unclear how the capacitive structure and the DC isolation barrier can be “independent elements” as argued while at the same time the capacitive structure is provided by the DC isolation barrier as claimed and disclosed, where the specification does not appear to support the former interpretation. Further, even if there was support for the narrow interpretation in the remarks the fact that the specification at least also contemplates a version where the DC isolation barrier is “provided by” the capacitive structure, where such an embodiment is Applicants’ preferred embodiment, means that the examiner’s position in the rejection is reasonable. 
Second, the arguments are also unpersuasive because the claims do not require that the that the capacitive structure and the DC isolation barrier are “independent elements.” Part of the issue here may be the breadth of the term “capacitive structure” which could reasonable be any element or combination of elements that “inhibits,” no matter how slightly, the passage of an AC waveform. This is certainly how Applicant uses the phrase in the specification and claims (e.g. the “capacitive structure” can be formed by both the DC isolation barrier and a microwave choke). Either way, the fact is that the language of “capacitive structure” is broad enough to encompass the DC isolation barrier. It is noted that figure 13 of Penny is remarkably similar to Applicant’s figure 10 and it is unclear how Applicant can reasonably argue that the DC isolation barrier which forms the capacitive structure in figure 10 is any different from the DC isolation barrier which forms the capacitive structure in figure 13 of Penny, at least when Prakash is modified as taught by Penny and without reference to any of the narrowing language of the dependent claims. It is also noted that all the filtering elements of any system will be “between” input to the filtering element and output from the filtering element.
Third, the argument is unpersuasive because it is a piecemeal analysis of the references. Applicant argues Penny is missing the capacitive structure as part of the feed structure. But the feed structure itself comes from Prakash and Applicant has not argued that a person of ordinary skill in the art could not or would not be motived to provide Prakash with the DC isolation barrier of Penny so as to form at least part of a capacitive structure in Prakash. This is true even if “capacitive structure” is interpreted so narrowly, without warrant from the claim language, as to be absent from Penny.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794